Citation Nr: 0708990	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder with anxiety 
reaction prior to March 30, 2004, and to an evaluation in 
excess of 50 percent from May 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  Service personnel records confirm that, among other 
awards and decorations, the veteran received the Combat 
Infantryman Badge (CIB) and that he was awarded a Purple 
Heart.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  By a rating decision issued in August 2001, the 
veteran's claim for an evaluation in excess of 30 percent for 
his service-connected anxiety reaction was denied.  The 
veteran disagreed with that denial in November 2001.  A 
statement of the case (SOC) was issued in September 2002.  
The veteran submitted a timely substantive appeal in October 
2002.  In April 2003, the veteran again requested revaluation 
of his service-connected anxiety reaction.  The RO accepted 
this statement as a new claim for any increased evaluation.  
However, as the prior substantive appeal had not been 
withdrawn, the April 2003 statement is more accurately 
interpreted as a continuation of the perfected appeal.

In March 2002, the veteran argued that his anxiety reaction 
should be recharacterized as PTSD, and further argued that, 
if his service-connected disability were properly diagnosed, 
he would meet the criteria for an increased evaluation.  In 
January 2003, the claim for service connection for PTSD was 
denied.  The veteran disagreed with that determination in 
February 2003.  In April 2003, he withdrew the disagreement 
with the denial of service connection for PTSD.  However, 
there is no evidence that the veteran intended to withdraw 
his perfected appeal for an increased evaluation for his 
service-connected anxiety reaction.  

In October 2003, the veteran appeared at a personal hearing 
held at the RO.  A transcript of that hearing has been 
associated with the record on appeal.  During that hearing, 
the veteran withdrew his October 2002 request for a video 
conference hearing before the Board.  Appellate review may 
proceed.  


FINDINGS OF FACT

1.  Prior to March 2004, the veteran's service-connected 
psychiatric disability, for which various diagnoses were 
assigned, was manifested by difficulty sleeping, nightmares, 
nervousness, some isolation, irritability, anger, and 
increased violence in his family relationships, and the 
veteran's Global Assessment of Functioning (GAF) scores 
ranged from 50 to 60, but the veteran was unable to sustain 
improvement in functioning noted when the GAF score of 60 was 
assigned.

2.  From May 1, 2004, the veteran's service-connected 
psychiatric disorder has been manifested by an increased 
level of violence in the marital relationship, continuation 
of difficulty sleeping, nightmares, nervousness, anxiety, 
depression, hyperarousal, increased paranoia, and continued 
thoughts of suicide, and the assigned GAF scores have ranged 
from 40 to 60; the veteran's service-connected psychiatric 
disability, however diagnosed, has not been manifested by 
symptoms like impaired abstract thinking, disturbance of 
verbal communications such as illogical, obscure, or 
irrelevant speech, gross impairment in thought processes, or 
persistent delusions or hallucinations.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected PTSD are met prior to March 30, 2004, and the 
criteria for a 70 percent evaluation are met from May 1, 2004 
to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.125, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent for his service-connected psychiatric 
disorder, however diagnosed.  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his April 
2001 claim for an increased evaluation for his service-
connected anxiety reaction, the RO issued a May 2001 letter 
which notified the veteran of the provisions of the VCAA.  
The letter informed the appellant of the actions VA would 
take to assist him to develop the claims, advised the 
appellant of the evidence required to substantiate a claim 
for service connection, and advised the veteran of the types 
of evidence that might be relevant to substantiate his claim 
for an increased evaluation.  

Another letter setting forth the provisions of the VCAA was 
issued in September 2002.  This letter reiterated the 
information provided in the May 2001 letter, and also advised 
the veteran to tell VA about any additional evidence the 
veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
statements from individuals, and advised the veteran to 
submit any evidence he had, including service medical records 
or other evidence in his possession.  The RO advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  In addition, a SOC issued in 
September 2002 provided the complete rating criteria for 
evaluating the severity of psychiatric disorders. 

As the claim were thereafter adjudicated in May 2003, when 
another rating decision was issued, and in February 2004, 
when another SOC was issued, the notices provided in 2001 and 
2002 meet the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition to receiving appropriate notice about VA's duty 
to assist him, the duty to assist the veteran to develop his 
claims was met.  In particular, the veteran was afforded 
several opportunities to submit or identify evidence.  The 
veteran testified in his own behalf at a personal hearing.  
Several VA examinations have been provided.  Social Security 
Administration records have been obtained.  The Board notes 
that the veteran's VA treatment records reflect that the 
veteran was briefly treated at a Vet Center.  However, the 
veteran has not authorized release of those records, and the 
veteran's current VA clinical treatment records reflect that 
he is no longer receiving Vet Center treatment.  Given that 
the decision below awards the veteran an increased evaluation 
for his service-connected disability, both during the period 
when the veteran received Vet Center treatment and after he 
ceased receiving such treatment, it appears to the Board that 
it would be adverse to the veteran's interest to Remand the 
claim in order to obtain the veteran's authorization to 
obtain Vet Center records.  In any event, there is no 
evidence that the veteran has received further Vet Center 
treatment since his March 2004 through April 2004 VA 
hospitalization.  Such records, even if obtained, would not 
be relevant during the position of the evaluation period from 
May 1, 2004.

Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim in this case, a 
30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130. 

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  However, a GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.  GAF 
scores of 31 to 40 are indicative of some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.

Facts 

Historically, the veteran sought service connection for an 
anxiety reaction in 1970.  Service connection for that 
disorder was granted in April 1970, effective the day 
following the veteran's discharge.  A 10 percent disability 
evaluation was initially assigned, and that evaluation was 
increased to 30 percent effective in May 1998.

January 2001 treatment notes reflect that the veteran was 
depressed, with insomnia and irritability.  A GAF score of 55 
was assigned.  March 2001 outpatient treatment notes reflect 
that the veteran reported increased stress at work and worry 
over his wife's health problems.  He related an episode of 
"going to pieces."  He reported that he shoved his wife.  
He denied hitting her.  The veteran appeared anxious but 
there were no overt delusions.  The veteran reported 
confrontations with physical altercations in the past.  A GAF 
score of 59 was assigned.

In April 2001, the veteran sought an increased evaluation in 
excess of 30 percent for his service-connected anxiety 
reaction.  April 2001 treatment notes reflect that, after 
reports of increased irritability, the veteran's medications 
were changed.  On a trial of sertraline, the veteran reported 
decreased irritability.  A GAF score of 60 was assigned.

The report of VA examination conducted in May 2001 discloses 
that the veteran reported isolating himself whenever he 
became upset during family disagreements.  He acknowledged 
that he was easily angered but denied striking family members 
during disagreements.  He also related that he had had 
"blowups" at work.  He related an increase in these 
difficulties in recent months.  The veteran reported that he 
felt chronically nervous.  It was noted that, during a recent 
outpatient treatment visits, the veteran became upset and 
began striking himself in the head with his fists.  During 
that interview, the veteran was seen by several providers and 
safety issues were discussed, including removal of firearms.  
The veteran stated that he had locked up his guns, but 
refused to remove them from his home.  His speech was 
coherent and goal oriented.  His affect was labile.  He did 
make good eye contact.  He denied suicidal or homicidal 
ideation.  The examiner concluded that the veteran did not 
appear to be at risk of harm to himself or others.  The 
examiner assigned a GAF score of 55.

In February 2002, the veteran reported that he was not doing 
as well and that he had been very irritable and getting 
upset.  He reported being stressed about the war in 
Afghanistan.  He was very worried about his memory because he 
was misplacing things.  He acknowledged that he had 
threatened to hurt himself in front of the children but 
denied any thoughts of doing so at the time of the treatment 
visit.  He appeared anxious.  A GAF of 50 was assigned.  

The veteran improved compliance with his medications, and his 
GAF was estimated as 55 in April 2002.  He reported that he 
began attending treatment at a Vet Center.  He reported 
occasionally reexperiencing the traumatic events from 
Vietnam.  He avoided stimuli associated with his Vietnam 
experiences, including leaving the room if a Vietnamese 
person was present.  A diagnosis of PTSD was assigned.

In July 2002, the veteran underwent examination to determine 
if a diagnosis of PTSD was appropriate.  It was noted that 
the examiner who saw that veteran after an initial diagnosis 
of PTSD had been assigned determined that the veteran did not 
meet the criteria for that diagnosis.  The veteran reported 
that he had received a Purple Heart.  The examiner noted that 
there was no documentation of this award in the claims file.  
The veteran had been married to his present wife for more 
than 30 years.  Their children were grown.  The veteran again 
reported reexperiencing trauma in the form of intrusive 
thoughts and nightly nightmares.  He reported intense dislike 
for Vietnamese people and reported active avoidance of them.  
The veteran was somatically focused.  When talking about 
Vietnam experiences, he became visibly upset, with decreased 
eye contact, wringing he hands, and rubbing his legs.  The 
veteran reported chronic anxiety and sadness.  A GAF score of 
55 was assigned.

The veteran's personnel records were obtained.  These records 
disclose that the veteran was awarded a Purple Heart and a 
Combat Infantrymen Badge.

In late 2002, the veteran again attending weekly trauma group 
therapy.  He reported anger and irritability.

The examiner who conducted VA examination in May 2003 noted 
that numerous diagnoses had been assigned for the veteran's 
psychiatric problems, including diagnoses of generalized 
anxiety disorder, dysthymia, adjustment disorder with mixed 
mood and conduct symptoms, PTSD, intermittent explosive 
disorder, and personality disorder.  The veteran reported an 
increase in symptoms since June 2002, especially increased 
irritability, constant anxiety and fatigue, frustration, and 
poor sleep, with an increase in the number of physical 
altercations with his brother and nephew.  He feared that 
people might be watching him, and trying to hurt him or take 
pictures of him or his place.  The examiner noted mild 
agitation, anxious mood, and depressed affect, but without 
paranoid ideation.  The examiner assigned a GAF of 55, and 
stated that the veteran's impairment was moderate.

August 2003 outpatient treatment notes reflect that the 
veteran was having verbal conflicts with his wife.  

At a personal hearing conducted in October 2003, the veteran 
testified that his Vietnam experiences were on his mind all 
the time unless he was occupied.  He reported that 
reexperiencing of traumatic events had increased in the past 
10 years. He testified that he had good days and bad days and 
that he would "come unglued" at times.  He testified that, 
especially in the last year, he thought often about using his 
gun.

In November 2003, the veteran arrived two hours early for his 
scheduled appointment.  He was anxious and sad and reported 
that his mood was depressed.  He was not taking any 
medications and agreed that he should resume using 
medications.  A GAF score of 50 was assigned.  

In December 2003, after resuming medications, the veteran's 
symptoms remained essentially unchanged, with irritability, 
anxiety, sadness, depression, and he reported that he was 
easily aggravated by family problems.  A GAF score of 51 was 
assigned.

In March 2004, the veteran was admitted from the emergency 
room.  The veteran's wife stated that she would not return to 
him unless he was treated.  She reported that the veteran was 
becoming increasingly threatening and violent to the family.  
The veteran was tense and mildly anxious.  He denied 
hallucinations or delusions but was moderately paranoid.  He 
was depressed.  His affect was of limited range.  He reported 
significant sleep difficulties, diminished appetite, and his 
insight was poor.  The veteran reported that he was becoming 
increasingly depressed and suicidal and was working on a plan 
to blow his brains out.  He had been carrying a gun around.  
That day prior to admission, he threw a guitar case, with the 
guitar in it, at his wife hard enough that that case broke 
apart.  His wife left the house and informed him that she 
would not return until he "got some help."  A GAF score of 
35 was assigned on admission.  During the hospitalization, 
the veteran told his wife where the guns were on their 22-
acre property.  The discharge summary at the conclusion of 
that hospitalization reflects that a GAF score of 75 was 
assigned for the veteran's highest functioning during the 
year.

The report of VA examination conducted in May 2004 reflects 
that the veteran's wife reported that the veteran ignored his 
psychiatric symptoms by becoming a workaholic.  However, when 
the veteran became unable to work in 2002, his symptoms 
underwent a significant increase.  The veteran voiced a 
significant suicidal ideation and his wife feared for her 
safety, leading to the March 2004 hospitalization.  The 
veteran reported that he had benefited some from the 
medications initiated during the hospitalization, although he 
continued to have awakening after sleeping only two or three 
hours and he continued to suffer nightmares three or four 
times a week.  The veteran's wife reported that she had 
"banned" news coverage in the house, as it disturbed the 
veteran a great deal.  The veteran's wife reported that the 
veteran sometimes acted as if he were still in Vietnam and 
was very concerned about protecting his family from the 
Vietnamese.  The veteran's wife reported that, during his 
hospitalization, she locked up his guns so that he could not 
carry them with him anymore.  The examiner concluded that the 
veteran's symptoms did meet the criteria for PTSD.  Now that 
the veteran was physically disabled and no longer was able to 
use the distraction of work to defend himself from his 
symptoms of PTSD, his symptoms had become more severe.  The 
examiner assigned a GAF score of 45.  

In September 2004, the veteran underwent a brief psychometric 
examination.  He reported periodic suicidal thoughts but 
without a plan.  There was no evidence of psychosis.  The 
veteran's immediate and delayed memory appeared moderately 
impaired.  A GAF score of 43 was assigned.  The provider 
thereafter assigned GAF scores of 40 in March 2005 and in 
June 2005.  

At the time of June 2005 treatment, the provider noted that 
the veteran's wife of 35 years had left their home and was 
living in a women's shelter.  The veteran acknowledged 
suicidal ideation, which had apparently been reported by the 
veteran's wife before she left, and the veteran acknowledged 
that he suspected his wife of infidelity, but he denied 
threatening to kill her.  The veteran reported that he was 
worried about his wife since he was unable to contact her.  
The veteran displayed some psychomotor agitation and 
restlessness.  The veteran was gloomy, tense, and anxious.  
The examiner concluded that his judgment was poor when 
hyperaroused.  As noted above, a GAF score of 40 was 
assigned.

In contrast, the examiner who conducted a June 2005 the 
examination assigned a GAF score of 60.  The veteran 
described his mood as bad.  He reported that his wife left 
him to go to a women's shelter three weeks previously, but 
denied striking her.  The examiner again stated that the 
veteran did not meet the full DSM-IV criteria for a diagnosis 
of PTSD, as he did not meet criteria for avoidance, arousal, 
duration, or impairment.  The examiner concluded that, since 
the veteran was unable to work since 2001 as a result of his 
back problems, the service-connected psychiatric disability 
did not result in specific industrial impairment.  The 
examiner concluded that the veteran was able to participate 
meaningfully in family relationships although there was 
current marital discord.

Analysis

A.  Evaluation prior to March 30, 2004

Shortly after the veteran submitted his claim for an 
increased evaluation in April 2001, a GAF score of 60 was 
assigned.  At that time, the veteran reported some 
improvement after starting use of a new medication.  However, 
by May 2001, the assigned GAF decreased to 55.  In February 
2002, a GAF of 50 was assigned.  The veteran improved 
compliance with his medications, and his GAF improved to 55 
in April 2002.  His GAF was assessed as 55 several times 
thereafter, including in May 2003, but decreased to 50 in 
November 2003.  In later March 2004, the veteran was 
hospitalized, with an assigned GAF score of 35 on admission.

The assigned GAF score during this period, although varying 
from 50 to 60, reflect that, on the whole the veteran was 
moderately impaired by his service-connected psychiatric 
disorder, regardless of the characterization of that 
disorder, the majority of the time.  An increased evaluation 
from 30 percent to 50 percent is warranted for this period.

However, an evaluation in excess of 50 percent is not 
warranted.  Although the veteran's symptoms worsened in March 
2004, requiring hospitalization, the comprehensive records of 
ongoing VA treatment establish that his GAF was generally in 
the range of 55 during the majority of the time period under 
consideration.  

The VA treatment records establish that, with the possible 
exception of the weeks immediately prior to the March 2004 
hospitalization, there is not notation that the veteran's 
service-connected disability was manifested by obsessional 
rituals which interfered with his routine activities.  The 
treatment records specifically establish that his speech was 
not illogical, obscure, or irrelevant.  While he manifested 
continuing depression, he maintained his ability to function 
independently, appropriately and effectively.  The treatment 
records establish that he did not have spatial disorientation 
and that his personal appearance and hygiene were normal.  
Given that the lowest GAF score assigned prior to the 
veteran's March 2004 VA hospitalization was 50, an evaluation 
in excess of 50 percent is not warranted prior to March 30, 
2004.

Evaluation from May 1, 2004

The provider who treated the veteran after his VA 
hospitalization assigned a GAF score of 45 in May 2004, 43 in 
September 2004, 40 in March 2005, and 40 in June 2005.  

In contract, the VA examination who conducted examination in 
June 2005 assigned a GAF score of 60 for the veteran's 
current functioning and a GAF score of 60 for the veteran's 
highest functioning in the past year.  The VA examiner did 
not explain why the scores he assigned were so widely 
divergent from the scores assigned by the veteran's treating 
provider, other than to explain that the veteran's service-
connected psychiatric disability did not result in industrial 
impairment, since the veteran was disabled from working 
because of a back problem.  

Because the provider who assigned the lower GAF scores 
treated the veteran on an ongoing basis, and because that 
provider explained the basis for her determinations, the 
Board finds that the evidence supporting the lower GAF scores 
is more persuasive than the evidence supporting the higher 
GAF score.  Thus, the evaluation for the period from May 1, 
2004 is based on the GAF scores assigned by the treating 
provider.  Since those GAF scores ranged from 40 to 45, and 
GAF scores in that range reflect serious, rather than 
moderate impairment, an increased evaluation to 70 percent is 
warranted.  

However, an evaluation in excess of 70 percent is not 
warranted.  The clinical records establish that the veteran 
did not manifest gross impairment in thought processes or 
communication, although his impulse control was impaired and 
his wife clearly found his behavior threatening.  The 
evidence establishes that he did not have persistent 
delusions or hallucinations.  He remained able to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  He did not have disorientation to time or 
place; memory loss of names of close relatives or of his own 
occupation or name.  The criteria for an evaluation in excess 
of 70 percent were not met.  


ORDER

An increased evaluation from 30 percent to 50 percent for 
service-connected PTSD with anxiety reaction is granted prior 
to March 30, 2004, and an increased evaluation to 70 percent 
is granted from May 1, 2004; the appeal is granted to this 
extent only.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


